   Case 3:19-cv-00238 Document 112 Filed on 05/07/21 in TXSD Page 1 of 10
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                             May 07, 2021
                      UNITED STATES DISTRICT COURT
                                                                          Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION
JANA REED, individually and as           §
Representative of the Estate of          §
Christopher Reed and on behalf of        §
A.R., ET AL.,                            §
                                         §
       Plaintiffs.                       §
                                         §
VS.                                      § CIVIL ACTION NO. 3:19-cv-00238
                                         §
MAERSK LINE, LIMITED, ET AL.,            §
                                         §
       Defendants.                       §
                            ORDER AND OPINION
      There are several pre-trial motions that must be resolved before the parties
start trial before United States District Court Judge Jeffrey V. Brown on May 17,
2021. See Dkts. 77, 78, and 91. My analysis of the pending issues and my rulings
are detailed below.
                                BACKGROUND
      On June 7, 2019, Christopher Reed and his wife, Jana Reed, were enjoying
a peaceful day in Galveston Bay when their fishing boat was allegedly rocked by
the wake from the M/V Maersk Idaho, a container ship travelling up the Houston
Ship Channel. According to the allegations set forth in the Third Amended
Complaint, the impact of the wake caused Christopher to fall overboard into the
water. Jana’s attempts to rescue her husband were unsuccessful, and Christopher
did not survive. His body was recovered two days later.
      Jana, individually and as a representative of Christopher’s estate, and the
Reeds’ three surviving children, Alexis, Chase, and Logan, filed this wrongful death
lawsuit against Maersk Line, Limited and M/V Maersk Idaho, In Rem.
     Case 3:19-cv-00238 Document 112 Filed on 05/07/21 in TXSD Page 2 of 10




                          THE PRE-TRIAL MOTIONS
A.     Maersk’s Motion to Limit, Or Alternatively, Withdraw From,
       Joint Stipulation Filed by Plaintiff (Dkt. 77).
       One of the key issues in this case is the elevation change the Reeds’ boat
experienced at the time Christopher Reed (“Reed”) fell overboard. Plaintiffs
contend that he was thrown overboard when the Reeds’ boat underwent an
enormous elevation change as a result of the Maersk Idaho’s wake. Defendants, on
the other hand, argue that the wake generated by the Maersk Idaho was minimal,
making it implausible that the Maersk Idaho’s wake ejected Reed from his boat.
       As part of the discovery process, the parties obtained navigation data from
three separate navigation devices. One of those devices was Reed’s cell phone,
which was synchronized to a GPS navigation system on board his boat. Reed’s cell
phone uploaded various data to the Cloud, where it was maintained on a Navionics’
server (cloud-based internet storage). Plaintiffs provided the fully downloaded
Navionics data to Defendants on March 10, 2020. This raw data included latitude,
longitude, speed, heading, and—most important to this discussion—elevation
change data.
       On June 6, 2020, after each side had roughly three months to review and
analyze the Navionics data, the parties agreed to the following:
       [W]e will stipulate that the navigation data from: (1) MAERSK IDAHO
       ECDIS, (2) Capt. Marcus Maher’s PPU/Raven unit, and (3) Reed’s
       Navionics electronic chart software you obtained from the cloud (not
       whatever may have been downloaded from the hard-wired unit itself
       on the boat) fairly and accurately represent the
       positions/speeds of the vessels.
Dkt. 77-3 at 2 (emphasis added).
       In early November 2020, after the discovery period had ended, Defendants
filed the instant Motion to Limit, or Alternatively Withdraw From, Joint
Stipulation Filed by Plaintiff (“Motion to Set Aside Stipulation”). See Dkt. 77. In
their motion, Defendants ask me to limit the stipulated navigational data to each
vessel’s latitude, longitude, and speed—or alternatively, strike the stipulation in its

                                          2
    Case 3:19-cv-00238 Document 112 Filed on 05/07/21 in TXSD Page 3 of 10




entirety. In response, Plaintiffs argue that Defendants should not be allowed to
escape that binding stipulation at this late date because:
      Plaintiff[s’] experts have relied on that stipulation as an established
      fact of the case; and Defendants did not seek to withdraw this
      stipulation until the conclusion of all discovery when the case is
      substantially ready for trial. Plaintiffs would be unduly prejudiced if
      the stipulation is allowed to be withdrawn.
Dkt. 79 at 6.
      “Factual stipulations are formal concessions that have the effect of
withdrawing a fact from issue and dispensing wholly with the need for proof of the
fact.” Christian Legal Soc. Chapter of the Univ. of California, Hastings Coll. of the
Law v. Martinez, 561 U.S. 661, 677–78 (2010) (cleaned up). As a leading legal
reference explains:
      Factual stipulations are binding and conclusive, and the facts stated
      are not subject to subsequent variation. So, the parties will not be
      permitted to deny the truth of the facts stated, or to maintain a
      contention contrary to the agreed statement, or to suggest, on appeal,
      that the facts were other than as stipulated or that any material fact
      was omitted. The burden is on the party seeking to recover to show his
      or her right from the facts actually stated.
Id. (cleaned up) (quoting 83 C.J.S., Stipulation, § 93 (2000)). Once made, a
stipulation will generally be enforced. See United States v. McKinney, 758 F.2d
1036, 1047 (5th Cir. 1985) (“A stipulation among the parties to a lawsuit is akin to
a contract.”). That said, a district court “has not only the right but the duty to
relieve a party from a pretrial stipulation where necessary to avoid manifest
injustice . . . or where there is substantial evidence contrary to the stipulation.”
Rathborne Land Co. v. Ascent Energy, Inc., 610 F.3d 249, 262–63 (5th Cir. 2010)
(quoting Coastal States Mktg., Inc. v. Hunt, 694 F.2d 1358, 1369 (5th Cir. 1983)).
      Here, the parties stipulated that the navigation data from Reed’s Navionics
electronic chart software “fairly and accurately represent[s] the positions/speeds
of the vessels.” Dkt. 77-3 at 2. In an effort to side-step the stipulation, Defendants
contend that they “understood the stipulation as to the ‘position’ of the vessel to


                                          3
    Case 3:19-cv-00238 Document 112 Filed on 05/07/21 in TXSD Page 4 of 10




only include the latitude and longitude of the vessels,” not the altitude or elevation
of the vessels. Dkt. 77 at 15. Defendants’ argument does not hold water. The
ordinary meaning of the term “position” is “the point or area occupied by a physical
object.” Position, Merriam-Webster.com, https://www.merriam-webster.com/dictionary/position
(last visited May 5, 2021). This definition is not limited to latitude and longitude
information on a two-dimensional plane, but unquestionably includes elevation
data which can identify the exact location of the vessel at the time of the accident.
       Defendants’ counsel maintains that in his long and illustrious career as a
professional mariner and top-flight admiralty lawyer, he had never encountered—
until now—a ship’s navigation system that provided information about the altitude
of a ship to fix position. That may be true, but Defendants had months to review
the raw Navionics data provided to them. That data unquestionably included
elevation change information. This is not a situation in which Plaintiffs concealed
data from Defendants, and then lured them with an enchanting Siren’s song into a
rocky stipulation concerning that data. Defendants had months to review and
analyze the Navionics data, and they went ahead and stipulated to the accuracy of
the Navionics data with respect to “the positions/speeds of the vessels.” Dkt. 77-3
at 2. It’s hard to sympathize with Defendants’ assertion that they were not aware
of any altitude data when they agreed to the stipulation.
       Aside from having the opportunity to review the data for months,
Defendants were fully aware that the Navionics data was downloaded from a GPS
device. As is common knowledge, GPS is “a navigational system using satellite
signals to fix the location of a radio receiver on or above the earth’s surface.”
GPS, Merriam-Webster.com, https://www.merriam-webster.com/dictionary/GPS (last visited
May 5, 2021) (emphasis added).1




1 As an aside, Defendants’ counsel drafted the stipulation and he easily could have limited
its reach to longitude and latitude data, excluding all other forms of data. The stipulation,
however, is not so limited.

                                             4
     Case 3:19-cv-00238 Document 112 Filed on 05/07/21 in TXSD Page 5 of 10




       Having discussed the scope of the stipulation, the next issue I must address
is whether holding Defendants to the stipulation would be manifestly unjust. Given
the posture of this case, I am actually concerned that manifest injustice would
occur if I relieved the parties of their obligations under the stipulation. As Plaintiffs
convincingly explain:
       Three of Plaintiffs[’] experts relied on this stipulation in forming their
       opinions. It would be patently prejudicial if the foundation of those
       opinions are now attacked because Maersk moves to withdraw from
       its stipulation and Plaintiffs must prove up the accuracy of the
       elevation change data. Discovery is now over. The time for filing
       rebuttal expert reports is well past. Yet Defendants waited until
       November 4, 2020—239 days after receiving GPS data, and 141 days
       after entering into the stipulation to try and withdraw from it. Nero
       fiddled while Rome burned.
Dkt. 79 at 8. Defendants take the position that the underlying elevation data is not
accurate, but that flies in the face of the stipulation. Although I possess broad
discretion to set aside a stipulation, I am unwilling to do so here. See Coastal States
Mktg., 694 F.2d at 1369. The parties agreed to the reliability of the Navionics data
on the positions and speeds of the vessels. This expressly includes the Navionics
elevation data. That agreement should be respected. Defendants’ Motion to Set
Aside Stipulation (see Dkt. 77) is DENIED.2
B.     Maersk’s Motion for Application of Texas Civil Practice and
       Remedies Code Chapter 33 (Dkt. 78).
       Next, the parties dispute whether general maritime law’s pure comparative
fault principles or the Texas proportionate responsibility statute applies in this
case. Defendants have filed a motion claiming that the Texas Proportionate


2 Earlier this week, I held that Dr. Dick Yue could testify at trial as a rebuttal naval
architect expert. See Dkt. 108. That decision was issued before I had considered whether
to enforce the parties’ stipulation that the navigation data from Reed’s Navionics
electronic chart software accurately represents the position and speed of the Reeds’
fishing boat. I am, admittedly, uncertain how, if at all, the stipulation at issue here impacts
Dr. Yue’s testimony. My initial reaction is that Dr. Yue would not be able to offer
testimony at trial challenging the accuracy of the Navionics data, but I will defer to Judge
Brown to exercise his role as a gatekeeper at trial.

                                              5
      Case 3:19-cv-00238 Document 112 Filed on 05/07/21 in TXSD Page 6 of 10




Responsibility Act applies.3 See Dkt. 78. Plaintiffs strongly disagree, arguing that
federal maritime law’s pure comparative fault principles are appropriate. See Dkt.
87.
        By way of background, federal maritime law employs a pure comparative
negligence standard, under which damages are apportioned according to the
relative fault of each party. See United States v. Reliable Transfer Co., 421 U.S.
397, 411 (1975); Pope & Talbot, Inc. v. Hawn, 346 U.S. 406, 409 (1953).
Importantly, a plaintiff is entitled to damages even if he is found to be more than
50 percent at fault, although the damages awarded will be reduced by the
percentage of fault attributable to the plaintiff. See Johnson v. Carnival Corp., No.
07-20147-CIV-UNGARO, 2007 WL 9624457, at *3 (S.D. Fla. Dec. 10, 2007) (“[A]
plaintiff’s negligence, when constituting less than 100% of the combined fault, may
only be considered in mitigation of damages and not as a complete bar to
recovery.”).
        In stark contrast to the pure comparative negligence scheme, the Texas
proportionate responsibility statute provides that “a claimant may not recover
damages if his percentage of responsibility is greater than 50 percent.” TEX. CIV.
PRAC. & REM. CODE § 33.001. If the plaintiff is less than 50 percent responsible, his
recovery is reduced by his percentage of fault. Id. § 33.012(a) (“If the claimant is
not barred from recovery under Section 33.001, the court shall reduce the amount
of damages to be recovered by the claimant with respect to a cause of action by a
percentage equal to the claimant’s percentage of responsibility.”).
        The particular legal question raised here—whether, in a suit involving the
death of a non-seaman in state waters, the district court should evaluate the
comparative fault of the parties under the Texas Proportionate Responsibility Act

3The Texas Proportionate Responsibility Act is found at Chapter 33 of the Texas Civil
Practice and Remedies Code. Chapter 33 applies to “any cause of action based on tort in
which a defendant, settling person, or responsible third party is found responsible for a
percentage of the harm for which relief is sought.” TEX. CIV. PRAC. & REM. CODE §
33.002(a)(1).

                                           6
     Case 3:19-cv-00238 Document 112 Filed on 05/07/21 in TXSD Page 7 of 10




and its 51 percent contributory negligence bar to recovery, or under the pure
comparative fault scheme of federal maritime law—becomes relevant only if Judge
Brown eventually determines at trial that Reed is more than 50 percent at fault.
Otherwise, my thoughts on which standard should apply are purely academic,
offering no real benefit to the parties involved here. Instead of conducting an in-
depth analysis at this juncture, I think the best approach is to let Judge Brown
address the issue in the event he ultimately determines that Reed was more than
50 percent at fault. As a result, I defer any ruling on Plaintiffs’ Motion for
Application of Texas Civil Practice and Remedies Code Chapter 33. The motion will
be carried with the case.

C.     Maersk’s Motion for Application of the Pennsylvania Rule (Dkt.
       91).
       The Pennsylvania rule is a long-established principle of admiralty law. The
Fifth Circuit succinctly explained the current state of the rule as follows:
       The rule of The Pennsylvania has its origin in a seminal admiralty
       case, in which the Supreme Court established the burden-shifting
       presumption for causation when a vessel at the time of a collision is in
       actual violation of a statutory rule intended to prevent collisions. In
       such a case the burden rests upon the ship of showing not merely that
       her fault might not have been one of the causes, or that it probably
       was not, but that it could not have been. The rule thus creates a
       presumption that one who violates a regulation intended to prevent
       collisions will be deemed responsible. The presumption, however, is
       rebuttable and applies only to violations of statutes that delineate a
       clear legal duty.
Mike Hooks Dredging Co. v. Marquette Transp. Gulf-Inland, L.L.C., 716 F.3d 886,
891 (5th Cir. 2013) (quotations omitted).
       In their Motion for Application of the Pennsylvania Rule, Defendants
contend that Reed violated multiple relevant safety statutes. According to
Defendants, these safety violations included the following:
             • Reed operated his boat while under the influence of THC in
               violation of state and federal law.


                                          7
   Case 3:19-cv-00238 Document 112 Filed on 05/07/21 in TXSD Page 8 of 10




             • Reed failed to have a throwable Personal Floatation Device
               immediately accessible in violation of state and federal
               statutes.
             • Reed recklessly operated his boat by navigating through the
               wake fields of the Maersk Idaho.
             • Reed violated federal regulations by failing to keep a proper
               lookout by all available means appropriate so as to make a
               full appraisal of the situation and of the risk of collision.
             • Reed failed to have his VHF radio turned on and set to an
               appropriate Digital Select calling channel, as required by
               federal regulations.
As a result of these alleged violations of state and federal law, Defendants ask that
the Pennsylvania burden-shifting presumption be applied; the violation of these
statutes be presumed to have established causation; and to rebut the presumption,
Plaintiffs be required to show by clear and convincing evidence that the violations
could not have caused or contributed to the incident.
      Plaintiffs disagree, arguing the Pennsylvania rule is inapplicable for a
variety of reasons. To begin, Plaintiffs observe that the “‘Pennsylvania rule applies
only to violations of statutes that delineate a clear legal duty, not regulations that
require judgment and assessment of a particular circumstance.’” Dkt. 96 at 6
(emphases omitted) (quoting Tokio Marine & Fire Ins. Co. v. FLORA MV, 235 F.3d
963, 966 (5th Cir. 2001)). Because many of the statutes and regulations Reed
purportedly violated simply restate the common law negligence standard of care,
and “require judgment and assessment of a particular circumstance,” Tokio
Marine, 235 F.3d at 966, Plaintiffs insist that the referenced statutes and
regulations are not subject to the Pennsylvania rule. Additionally, Plaintiffs note
that the Pennsylvania rule is limited to violations of statutes intended to prevent
the catastrophe that actually occurred. Applying that rule here, Plaintiffs assert
that several of the statutes at issue (the Personal Floatation Device and VHF radio
statutes) were not meant to prevent Reed from being ejected from his boat. The
result, according to Plaintiffs, is that the Pennsylvania rule is of no moment.


                                          8
    Case 3:19-cv-00238 Document 112 Filed on 05/07/21 in TXSD Page 9 of 10




      In reviewing the parties’ submissions, I was struck by the extensive
discussion concerning the underlying merits of each side’s respective positions. To
be blunt, I am reluctant to make a decision in the run-up to trial based on an
incomplete factual record when we are a little over a week from a full trial on the
merits. Instead of determining at this stage of the proceedings whether a rebuttable
presumption should apply, the more reasoned approach would be to give both
parties a full opportunity to present witnesses and evidence at trial. Once that takes
place, the Court will be in a much better position to judge what presumptions, if
any, are appropriate. This approach is consistent with how many courts across the
country handle motions requesting the application of the Pennsylvania rule before
trial. See M/V Admiral Bulker v. United Bulk Terminals Davant, 397 F. Supp. 3d
826, 837 (E.D. La. 2019) (“declin[ing] to apply the presumptions in resolving the
motions for summary judgment”); McLean v. Carnival Corp., No. 12-24295-CIV,
2013 WL 1024257, at *5 (S.D. Fla. Mar. 14, 2013) (application of the Pennsylvania
rule “is more properly considered at a later stage of the proceedings”); Scouten v.
NCL (Bahamas) Ltd., No. 08-21485-CIV-MORENO, 2009 WL 10692716, at *2
(S.D. Fla. Mar. 4, 2009) (application of the Pennsylvania rule before trial is
premature). For this reason, Defendants’ Motion for Application of the
Pennsylvania Rule is DENIED without prejudice. The parties are free to re-raise
the presumption issue at trial.
                                  CONCLUSION
      For the reasons provided above, Defendants’ Motion to Set Aside Stipulation
(Dkt. 77) is DENIED; Defendants’ Opposed Motion for Application of Texas Civil
Practice and Remedies Code Chapter 33 (Dkt. 78) is carried with the case; and
Defendants’ Motion for Application of the Pennsylvania Rule (Dkt. 91) is DENIED
without prejudice to re-raising at trial.




                                            9
Case 3:19-cv-00238 Document 112 Filed on 05/07/21 in TXSD Page 10 of 10




  SIGNED this 7th day of May 2021.



                                ______________________________
                                        ANDREW M. EDISON
                                 UNITED STATES MAGISTRATE JUDGE




                                  10
